DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the body further includes a second central dotted line defined on a center thereof, and the spray hole has a third central dotted line defined on a center thereof, wherein an angle is defined between the second central dotted line and the third central dotted line” however this is entirely unclear as a “dotted line” is not neither a proper structural object nor a proper phrase used to describe any aspects of a three dimensional structural object. If these “dotted lines” are supposed to be axes, they should be referred to as such. This claim shall be examined as best understood. Claims 2 and 4 also use the phrase “dotted line” and are similarly unclear.
Claims 2-6 are also rejected under 35 USC 112(b) due to being dependent from claim 1.

Claim 2 recites the limitation "the multiple balls" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egert et al. (US Pat No 4,667,931).
Re claim 1, as best understood, Egert et al. show a rotatable positioning nozzle (Fig. 1, 10) comprising: a body (16) including an intake defined on a first end (see annotated figure) of the body, a spray hole formed on a second end (see annotated figure) of the body and communicating with the intake, an engagement groove (see annotated figure) defined on an outer wall of the body adjacent to the intake, wherein a diameter of the intake decreases, a cross section of the engagement groove is circular, the engagement groove has an inward shoulder (see annotated figure) proximate to the intake, an outward shoulder 

    PNG
    media_image1.png
    860
    842
    media_image1.png
    Greyscale


Re claim 5, Egert et al. show the body (Fig. 1, 16) further includes an operation portion (see annotated figure) arranged adjacent to the spray hole.
Re claim 6, Egert et al. show the operation portion (see annotated figure) extends from two sides (in cross section the annotated portion extends from two sides of the body 16) of the outer wall of the body (16) so as to form a sheet shape (a “sheet” shape is formed by the annotated portion in cross section).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Egert et al. (US Pat No 4,667,931).
Re claim 4, Egert et al. disclose the claimed invention except for the angle between the second central dotted line and the third central dotted line is 10 degrees to 45 degress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the angle between 10 degrees and 45 degrees, since it has .
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Calvin et al. (US Pat No 4,543,993) in view of Eley et al. (US Pat No 8,985,484 B2).
Re claim 1, as best understood, Calvin et al. show a rotatable positioning nozzle (Fig. 1) comprising: a body (80) including an intake (col. 5, line 48 – “front end of opening 96”) defined on a first end (at 83) of the body, a spray hole (Fig. 4, at 96) formed on a second end (at 87) of the body and communicating with the intake, an engagement groove (Fig. 5, 83) defined on an outer wall of the body adjacent to the intake, wherein a diameter of the intake decreases, a cross section of the engagement groove is circular, the engagement groove has an inward shoulder (85) proximate to the intake, an outward shoulder (81) adjacent to the spray hole, multiple limiting recesses (86) surrounding the engagement groove proximate to the inward shoulder, and multiple defining protrusions (Fig. 10, sides of 86), wherein a respective one defining protrusion protrudes from two sides of a respective one limiting recess, wherein the body further includes a second central dotted line (Fig. 4, 96) defined on a center thereof, and the spray hole (at 96) has a third central dotted line defined on a center thereof.

However, Eley et al. shows a nozzle (Fig. 2, 10) including an internally threaded section (68) defining a first central axis at a first end and a spray hole (Fig. 3, 16) defining a second central axis at a second end wherein an angle is defined between the first and second central axis.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to connect the externally threaded end section (87) of Calvin et al. to the internally threaded end section of Eley et al. and define an angle between the second central dotted line and the third central dotted line in order to have the gun body resemble a pistol shape (Eley – col. 4, lines 7-10).
Re claim 2, as best understood, Calvin et al. as modified by Eley et al. show a connector (Calvin - Fig. 1, 10) including an inlet segment (26) formed on a first end (Calvin – at 26) of the connector and configured to receive water (Calvin – col. 2, lines 22-24), a receiving orifice (Calvin - 11) defined on a second end (Calvin – at 23) of the connector opposite to and communicating with the inlet segment, a seal ring (Calvin - 56) defined between and configured to or not to communicate the inlet segment (Calvin - 26) with the receiving orifice (Calvin - 11), a fluid valve (Calvin - 29), and a push spring (Calvin - 17); wherein the seal ring (Calvin - 56) is accommodated in the connector (Calvin - 10); when the push spring (Calvin - 17) pushes the fluid valve (Calvin - 29) to abut against the seal ring (Calvin - 56), the inlet segment (Calvin - 26) does not communicate with the receiving orifice (Calvin - 11); when the fluid valve (Calvin - 29) is urged to move away from the seal ring (Calvin - 56), the inlet segment (Calvin - 26) communicates with the receiving orifice (Calvin - 11), the fluid valve (Calvin - 29) has an actuation post (Calvin – 34/37) extending to the receiving orifice (Calvin – 11), and the connector further includes multiple apertures (Calvin - 24) defined adjacent to the receiving orifice and configured to accommodate the multiple balls (Calvin - 15) respectively, a control sleeve (Calvin - 46) arranged around an 
Re claim 3, Calvin et al. as modified by Eley et al. show the inward shoulder (Calvin – Fig. 3, end of 83) is tilted, and the outward shoulder (Calvin - 81) is tilted.
Re claim 4, Calvin et al. as modified by Eley et al. disclose the claimed invention except for the angle between the second central dotted line and the third central dotted line is 10 degrees to 45 degress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the angle between 10 degrees and 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is spray angle which achieves the recognized result of providing an ergonomic design to allow a user to hold the device in a comfortable way, for example like a pistol (Eley – col. 4, lines 7-17), therefore, one of ordinary skill in the art at the filing date of the 
Re claim 5, Calvin et al. as modified by Eley et al. show the body (Calvin – Fig. 1, 80) further includes an operation portion (Calvin - 91) arranged adjacent to the spray hole.
Re claim 6, Calvin et al. as modified by Eley et al. show the operation portion (Calvin – Fig. 1, 91) extends from two sides (Calvin - shown extending from two sides of 80) of the outer wall of the body (Calvin - 80) so as to form a sheet shape (a “sheet” shape is formed by 91).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752